Citation Nr: 1333698	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran served on active duty from November 2003 to April 2005, and from January 2008 to December 2008.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in August 2010.  A transcript of the hearing is of record.

The Board remanded this issue in July 2012 and July 2013 for further development.  It now has return for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in July 2012 for a VA examination and opinion on the likelihood that the Veteran has a TBI as a result of exposure to improvised explosive devices (IED's) during his deployment to Iraq in 2004 and 2005. 

In a February 2013 examination report, the examiner stated that the Veteran did not have a TBI because his "present problem[s] with memory and [headaches] are not clinically compatible with TBI."  However, the examiner provided no explanation for this conclusion.  The Board also pointed out that the Veteran had reported symptoms compatible with TBI as well as a credible account of the in-service incident involving the IED.  In light of these shortcomings, the Board, in July 2013, remanded the case for a new VA examination and opinion. 

The claims file show that VA evidently attempted to schedule a VA examination, but had difficulties in contacting the Veteran in July and September 2013.  Neither the claims file nor the Virtual VA electronic documents contain the notification letter(s) that were sent to the Veteran regarding the scheduled VA examinations.  However, the Board notes that the VA detail examination reports contain an address that is no longer employed by VA to contact the Veteran.  In light of what may be a discrepancy in the addresses used by the VA, the RO/AMC should make another attempt to schedule the Veteran for VA examination to determine whether the he has TBI.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to assess whether he has a TBI as a result of exposure to IED's while serving in Iraq.  The examiner must be qualified to perform such examinations according to the current Compensation and Pension TBI Examination Guidelines.  The entire claims file and a copy of this and the prior REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has a TBI as a result of exposure to blasts from IED's and/or other devices, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability). 

The opinion must be supported by a complete explanation. In rendering the opinion, the examiner should consider the following, as relevant:  

   a. The Veteran's distance from the IED blasts (about 15 meters from the closest blast, according to his hearing testimony).
   b. Any protective gear he was wearing, such as a helmet, or the fact that he was in an armored vehicle at the time of the blast he reported in the July 2008 TBI questionnaire. 
   c. Whether a head injury was sustained at the time (the Veteran denied such an injury in the July 2008 TBI questionnaire, but was unsure at the December 2008 VA examination). 
   d. The time that elapsed between the Veteran's exposure to IED blasts and the onset of symptoms such as memory loss, headaches, photophobia or other vision problems, and dizziness (he stated at the December 2008 VA examination that he felt dazed and saw stars at the time of the IED explosion, and in the July 2008 TBI questionnaire he indicated having memory problems balance problems, and sleep problems right after the injury which continued to be present; he stated at the Board hearing that symptoms of decreased memory, headaches, and vision problems began around August or September of 2005). 
   e. Any potentially relevant comorbid disorders, such as the Veteran's service-connected sleep apnea and PTSD and whether such disorders may account for any of his symptoms, as suggested in the December 2008 VA TBI examination report. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

2.  The RO/AMC should then review the examination report to ensure that it is sufficiently responsive to the Board' remand directives, and in particular that the explanation supporting the opinion is sufficient.  As referred to above, an opinion which simply states that the Veteran's symptoms are not associated with a TBI, without any accompanying explanation, will not be considered sufficient. 

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



